                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN
 KELLY RAINEY,

                                                                          ORDER
        Plaintiff,
 v.
                                                                 Case No. 17-cv-05-wmc
 DR. MARTIN,

        Defendant.

       On October 11, 2019, counsel for defendant Dr. W. Bradford Martin filed a suggestion

of death upon record as to defendant Martin pursuant to Federal Rule of Civil Procedure 25(a).

As set forth in Atkins v. City of Chicago, 547 F.3d 869, 870-74 (7th Cir. 2008), Rule 25 requires

the party filing the suggestion of death to both identify the proper party to be substituted and

serve that individual with the notice. Until proper service is effectuated, the 90-day deadline

is not triggered. Id. at 874 (“[N]othing will suffice to start the 90-day clock running except

service on whoever is identified as the decedent’s representative or successor.”). Counsel for

defendant Martin may have an opportunity to identify the proper party to be substituted and

then to serve the notice on that party. Once that occurs, plaintiff will have 90 days to file a

motion for substitution.

                                            ORDER

       IT IS ORDERED that counsel for defendant W. Bradford Martin may have until,

November 1, 2019, to serve the proper person with notice of death or show cause why they

are unable to do so. Once counsel files proof of service, plaintiff will have 90 days to file a

motion for substitution.


       Entered this 16th day of October, 2019.

                                            BY THE COURT:

                                            /s/
                                            PETER OPPENEER
                                            Magistrate Judge
